                             Case 1:19-cr-00677-LTS Document 34 Filed 12/04/19 Page 1of1



             iiil~~;                                                                      ~;;~~;~;;;~t:;;~:o~kSD~Y       1
                                                                                                                             DOCUME>iT
                                                                                          The Silvio J. Mollo Building       ELECTRO'.\ICALLY FILED
                                                                                          One Saint Andrew's Plaza
                                                                                          New York, New York 10007           DOC#: _ __
                                                                                                                             DATE fILED: _[J~,\ ]~_\_'J_.   I
                                                                                          December 4, 2019                   '------------------··
             The Honorable Laura Taylor Swain
             United States District Judge
             United States Courthouse                                                                            )VlEw~O       ENDORSED
             500 Pearl Street, Chambers 1640
             New York, NY 10007

                         Re:          United States v. Aaron Paul-Hudgins et al., 19 Cr. 677 (LTS)

             Dear Judge Swain:

                     The Government writes to respectfully request an adjournment of the next status
             conference in the above-captioned case, currently scheduled for December 5, 2019, for 30 days,
             or any date thereafter that is convenient for the Court. The Government has produced all discovery
             in its possession with the exception of several electronic devices that the Government has been
             unable to access to date. The Government is continuing to try to access those devices and will
             promptly produce the contents if it is able to do so. An adjournment will allow defense counsel to
             continue reviewing the discovery to consider what, if any, motions they intend to make. The
             Government consulted with defense counsel for each defendant, who consent to the adjournment.

                     Accordingly, the Government respectfully requests that time be excluded under the Speedy
             Trial Act between December 5, 2019 through the next scheduled conference, because the "ends of
             justice served by the granting of such continuance outweigh the best interests of the public and the
             defendant in a speedy trial." 18 U.S.C. § 3161(h)(7)(A). The Government consulted with defense
             counsel for each defendant, who do not object to the exclusion of time.

                                                                                      >pectfully submitted,
THE APPLICATION IS GRANTED. THE CONFERENCE IS ~~{II I\     tt,,(.b_ ·-- ·-· _
_ L!J:.i~AT _IC ~ ___ INCOURTROOM !7C. THEc0URTFINDS PURSUANT TO 18
U.S.C. ~316 l(H){7)(A) THAT THE ENDS OF JUSTICE SERVED BY AN EXCLUSION Or Tl!E TIME   OFFREY S. BERMAN
                           J__(j::J ~OUTWEIGH THE BEST INTERESTS OF THE PUBLIC AND
FROM TODAY'S DATE THROUGH
THE DEFENDANT IN A SPEEDY TRIAL FOR THE REASONS STATED ABOVE SO ORDERED.
                                                                                      1ted States Attorney
~-___ j_.,)_ls-/ 1'1
CA~~ SWAIN, USDJ+

                                                                           oy: is/Elizabeth A. Espinosa
                                                                              Elizabeth A. Espinosa
                                                                              Assistant United States Attorney
                                                                              (212) 637-2216
